95 F.3d 1156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alvin Howard CANELL, Plaintiff-Appellant,v.Denis DOWD;  Oregon Department of Corrections;  Frank Hall;Trent V. Axen (Law Librarian Oregon StatePenitentiary), in Official andIndividual Capacity,Defendants-Appellees.
No. 94-35582.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1996.*Decided Aug. 23, 1996.

Before:  CHOY, SKOPIL and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Oregon state prisoner Alvin Howard Canell appeals pro se the district court's grant of summary judgment to prison officials at the Oregon State Penitentiary.  Canell contends that the indigent mail policies of the Oregon Department of Corrections ("DOC") deny him meaningful access to the courts and his equal protection and free speech rights.  We affirm.


3
The district court properly granted the prison officials summary judgment on Canell's meaningful access claims because Canell did not demonstrate actual injury arising from the DOC policies.   See Lewis v. Casey, 116 S.Ct. 2174, 2179 (1996) (requiring actual injury in access-to-court cases);   Sands v. Lewis, 886 F.2d 1166, 1171 (9th Cir.1989).  Additionally, Canell failed to provide evidence of intentional discrimination as required for his equal protection challenge to the policies.   See Sischo-Nownejad v. Merced Community College Dist., 934 F.2d 1104, 1112 (9th Cir.1991) (to prove equal protection violation, prisoner must demonstrate intentional discrimination).  Finally, we will not address Canell's free speech claim because he did not raise it as a claim for relief in the district court.   See United States v. Johnson, 988 F.2d 941, 945 (9th Cir.1993).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3